           Case 1:19-vv-00351-UNJ Document 29 Filed 06/29/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0351V
                                         UNPUBLISHED


    ELIZABETH LEVINE,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: May 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jessica E. Choper, Britcher Leone, L.L.C., Glen Rock, NJ, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On March 8, 2019, Elizabeth Levine filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”), including a right rotator cuff tear and subacromial
impingement, as a result of an influenza (“flu”) vaccine received on October 31, 2016.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On May 12, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case for SIRVA, including

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
          Case 1:19-vv-00351-UNJ Document 29 Filed 06/29/20 Page 2 of 2




impingement.3 Respondent’s Rule 4(c) Report at 1. Specifically, Respondent agrees
that Petitioner had no recent history of pain, inflammation, or dysfunction of her right
shoulder, pain occurred within 48 hours after receipt of an intramuscular vaccination,
pain was limited to the shoulder where the vaccine was administered, and no other
condition or abnormality, such as brachial neuritis, has been identified to explain
Petitioner’s shoulder pain. Id. at 5. Respondent further agrees that Petitioner has
suffered the residual effects of her condition for more than six months and has satisfied
all legal prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation for SIRVA, including impingement.

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Respondent states that he does not believe Petitioner is entitled to compensation for her claimed right
rotator cuff repair. Rule 4(c) Report at 1, 5 n.3.

                                                     2
